STATE OF GEORGIA

COUNTY OF JACKSON

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), is made and entered into this
8th day of December 2010, by and between David Nordstrom of San Clemente, CA
(the "Seller") and Assured Equities IV Corporation, a Florida (the "Purchaser")
corporation.

RECITALS

A. Seller has full ownership, control and licensing rights in and to that
certain trademark known as "Bikini Golf" having a United States Trademark
Registration Number of 3274575 (the "Trademark").

B. Seller and Purchaser (the"Parties") have reached understandings with respect
to: (i) the sale by Seller and the purchase by Purchaser of the Trademark; and
(ii) the payment for such Trademark; and the Parties desire to reduce such
understandings to writing in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby do covenant and agree as follows:

1. TRADEMARK BEING SOLD AND PURCHASED:
Upon Seller's receipt of the Initial Payment, as defined below, Seller shall
transfer, assign and deliver to Purchaser all of his right, title and interest
in and to the Trademark and shall execute any state and/or federal forms
necessary to effectuate the transfer.

2. CONSIDERATION PAYABLE TO SELLER BY PURCHASER:
Subject to the terms and conditions of this Agreement, and in consideration of
the sale, conveyance, assignment, transfer and delivery by Seller of the
Trademark, Purchaser agrees as follows:

2.1 Purchase Price for Trademark:
The purchase price for the Trademark (the "Purchase Price") shall be an amount
equal to the sum of Twelve Thousand Five Hundred and 00/100 ($12,500.00)
Dollars,

2.2 Payment of Purchase Price:
Purchaser shall pay Seller, via payment through Paypal, a payment of Five
Thousand and No/100 ($5,000.00),with the balance of the Purchase Price paid by
transferring to Seller Seven Hundred Fifty Thousand (750,000) shares of the
currently issued and outstanding common stock of Assured Equities IV
Corporation, a Florida corporation (hereafter "Assured Equities"), having a par
value of .001 being valued at one ($.01) cent per share for this transaction. As
security for the value of the shares of stock in the corporation being
transferred, Purchaser shall have Bingo Properties, LLC execute a Deed to Secure
Debt, a specimen of said Deed to Secure Debt being attached hereto as Exhibit
"A" and by this reference incorporated herein (the "Security Deed"). Bingo shall
pledge Lot Two of a parcel of real property it owns in Jackson County, Georgia
being more specifically described in that certain Warranty Deed recorded in Deed
Book 57L, Page 333, Jackson County, Georgia records, as collateral for the value
of the shares of stock in the corporation being transferred. The security shall
be deemed satisfied and the Security Deed shall be cancelled upon the earlier of
the occurrence of five (5) trades of the stock in Assured Equities for at least
one ($.01) cent a share or November 1, 2013. It is hereby acknowledged and
agreed that should five (5) such trades of the stock in Assured Equities for at
least one($.01) cent a share not occur prior to November 1, 2013, Purchaser
shall have the opportunity and right to pay Seller Seven Thousand Five Hundred
and No/100 ($7,500.00) Dollars, in cash or certified funds, in full satisfaction
of its obligation hereunder. In such event, Seller shall be paid in full, shall
cancel and release any security interest he has in any property of Purchaser,
and shall convey the stock in Assured Equities originally owned by Purchaser but
conveyed to Seller back to Purchaser. Said stock to be re-conveyed shall include
any additions to the original Seven Hundred Fifty Thousand (750,000) shares by
virtue of stock splits, stock dividends, or the like. The intent of the
re-conveyance provision herein is to return to Purchaser the same percentage of
outstanding stock that it initially transferred to Seller.

3. CLOSING; OPEN OFFER.

3.1 The closing of the transaction herein (the "Closing") shall occur on or
before fourteen (14) days from the date the last party to the Agreement has
signed below. This offer shall remain open for five (5) days from the date the
first party below signs.

4. REPRESENTATIONS AND WARRANTIES OF SEILER: Seller hereby represents, warrants,
and covenants to Purchaser as follows:

4.1 Authorization, Binding Effect. Seller has the full right and power to enter
into and perform Seller's obligations hereunder and has the full right and
unencumbered title to the Trademark described above. This Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Seller, constitute the legal,
valid and binding obligations of Seller, and Seller is not otherwise prohibited
from consummating this transaction. Seller's execution will constitute valid and
binging obligations of Seller, enforceable against Seller in accordance with the
terms hereof and thereof.

5. REPRESENTATIONS AND WARRANTIES OF PURCHASER: Purchaser hereby represents,
warrants, and covenants to Seller as follows:

5.1 Organization, Good Standing and Corporate Power. Purchaser is a company duly
organized, validly existing and in good standing under the laws of the State of
Florida, with full corporate power and authority to own and lease its properties
and to conduct its business as such business now is being conducted.

5.2 Authority. The undersigned does represent and warrant that he has the full
legal power and authority to enter into and bind Purchaser to perform this
Agreement. Such execution, delivery and performance have been duly authorized by
all necessary company action by the Management or other governing body of
Purchaser, and this Agreement, upon execution, will constitute valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with the
terms hereof and thereof.

6. AMENDMENTS AND MODIFICATIONS; No amendment or modification of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by all of the Parties

7. ADDRESSES FOR NOTICES: All communications and notices provided for under this
Agreement shall be in writing and shall be mailed or delivered to the Parties at
the addresses set forth following their signatures hereto, or, as to each party,
at such other address as shall be designated by such party in a written or
electronic notice to the other party. All notices given by mail as set forth
above shall be deemed delivered three (3) days following the date the same is
postmarked and all other notices shall be deemed effective upon receipt.

8. BINDING EFFECT AND ASSIGNMENT: This Agreement and all agreements and
documents delivered in accordance herewith shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and assigns;
provided, however, that none of the parties shall assign or transfer their
rights hereunder without the prior written consent of the other Parties.

9. GOVERNING LAW: This Agreement and all agreements and documents delivered in
accordance herewith shall be deemed to be contracts under the laws of the State
of Georgia, County of Jackson and for all purposes shall be construed in
accordance with the laws of said State. All parties consent to jurisdiction in
Jackson County, Georgia courts for the resolution of any disputes arising under
and pursuant to this Agreement.

10. EXECUTION IN COUNTERPARTS: This Agreement may be executed by the Parties
individually or in any combination of the Parties and several separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same Agreement.

11. SEVERABILITY: Each of the provisions, covenants and agreements contained in
this Agreement is severable from each of the others, and if any provision hereof
is prohibited or unenforceable under applicable law, such provision is to be
construed so as to be unenforceable without invalidating the remainder thereof
or the remaining portions of this Agreement.

12. ENTIREAGREEMENT; TIME OF THE ESSENE; SURVIVAL: This Agreement, together with
all documents attached hereto or referenced hereto, constitute the entire
agreement between the Parties with respect to the transactions contemplated
hereby and supersede and are in full substitution for any and all prior
agreements and understandings between the Parties relating to such transactions.
Time is of the essence of this Agreement. This Agreement shall survive closing.

IN WITNESS WHEREOF, the Parties hereto have hereunto affIxed their hands and
seals, all as of the day and year first above written.

By: s/s Dave Nordstrom
Dave Nordstrom

Address:
2029 Via Concha
San Clements, CA 92673

 

Assured Equities IV Corporation

By: s/s Cecil VanDyke
Cecil Van Dyke, Chairman of the Board

Address:
77 Acorn Avenue
Talmo, GA 30575

 

Attachment:
Exhibit "A:" Specimen of Deed to Secure Debt

 

ATTACHMENT A

Exhibit "A"

DEED TO SECURE DEBT WITH POWER OF SALE

STATE OF GEORGIA, BARROW COUNTY

This Deed to Secure Debt made this 8th day of December, 2010, in consideration
of Seven Thousand Five Hundred and 00/100 ($7,500.00) DOLLARS, the receipt
whereof is hereby acknowledged, Bingo Properties, LLC, a Georgia limited
liability company, grantor has bargained, sold and does hereby transfer and
convey unto Dave Nordstrom its successors and assigns, grantee, the following
described property, to-wit:

> > > All that tract or parcel of land lying and being in the 242nd and 1747th
> > > District G.M., State of Georgia, County of Jackson, being Lot 2 of Caden
> > > Cove and being more particularly described and delineated according to a
> > > plat and survey prepared by W. T. Dunahoo and Associates, Inc., certified
> > > by W. T. Dunahoo, GRLS 1577, dated November 7, 2006, entitled "Final Plan
> > > for Caden Cove," said plat being of record in the Office of the Clerk of
> > > Superior Court, Jackson County, Georgia in Plat Book 70, page 2, which
> > > said plat and the recording thereof are by reference hereto incorporated
> > > herein for a more complete and detailed description.

TO HAVE AND TO HOLD the same in fee simple; and said grantor warrants the title
to the same unto said grantee and assigns.

This conveyance is made to secure debt of $7,500.00, or any renewal of the whole
or any part of said indebtedness, or any and all other indebtedness now or
hereafter due from grantor to grantee, with a final maturity not to exceed
November 1, 2013.

Grantor hereby further covenants and agrees that in case of any default in any
whole or partial payment of any indebtedness secured hereby or in the due
performance of any of the covenants herein expressed to be performed by Grantor,
then in such event, the entire amount of the indebtedness secure hereby,
together with any and all sums paid for account of Grantor in accordance with
the provisions above set forth, shall at the option of the Grantee, then and
thereby become and be due and payable, forthwith, with accrued interest, and all
expenses and costs of collection, including Fifteen Per Cent (15%) of the amount
due as attorney's fees, and the amount of such costs, expenses and fees shall be
added to the amount of the debt secured hereby as part thereof, and as such
shall also be covered by the security of this Deed; and time is of the essence
of this Deed.

In case the Secured Debt shall not be paid when it becomes due by maturity in
due course, or by reason of default as herein provided, Grantor hereby grants to
Grantee, the following irrevocable power of attorney: To sell all or any part of
the Property at auction, at the usual place of conducting sales at the
courthouse in the county where the land or any part thereof lies, in the State
of Georgia, to the highest bidder for cash, after advertising the time, terms
and place of such sale once a week for four weeks immediately preceding such
sale (but without regard to the number of days) in a newspaper of general
circulation published in the county where the land or any part thereof lies, or
in the paper in which the Sheriff's advertisements for such county are
published, all other notice being hereby waived by Grantor, and Grantee (or any
person on behalf of Grantee) may bid and purchase at such sale and thereupon
execute and deliver to the purchasers at such sale a sufficient conveyance of
the Property in fee simple, which conveyance may contain recitals as to the
happenings of the default upon which the execution of the power of sale herein
granted depends, and Grantor hereby constitutes and appoints Grantee the agent
and attorney-in-fact of Grantor to make such recitals, and hereby covenants and
agrees that the recitals so made by Grantee shall be binding and conclusive upon
Grantor, and that the conveyance to be made by Grantee shall be effectual to bar
any equity of redemption of Grantor in and to the Property, and Grantee shall
collect the proceeds of such sale, and after reserving therefrom the entire
amount of principal and interest due, together with the amount of taxes,
assessments and premiums of insurance or other payments theretofore paid by
Grantee, with Ten Percent (10%) per annum thereon from date of payment, together
with all costs and expenses of sale and Fifteen Per Cent (15%) of the aggregate
amount due for attorney's fees, shall pay any overage to the Grantor or the
person entitled thereto as provided by law, Grantor further covenants that in
case of a sale as hereinbefore provided, Grantor, or any person in possession
under Grantor, shall then become and be tenants holding over and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed
in accordance with the provisions of law applicable to tenants holding over. The
power and agency hereby granted are coupled with an interest and are irrevocable
by death or otherwise and are granted as cumulative to the remedies for
collection of the Secured Debt provided by law.

I agree to maintain adequate fire insurance on this property with loss payee to
grantee and to keep all taxes and other assessments current.

Said grantor hereby covenants that fee simple title to said property is vested
in him, and that there are no liens of any nature against him.

Witness my hand and seal the day and year first above written,

Signed, sealed and delivered in the presence of:

Bingo Properties, LLC

 

s/s C.R. VanDyke
C. R. VanDyke
Sole Member/Manager

Unofficial Witness

By:

Notary Public
My Commission Expires:

{Notary Seal}

 

 